10

li

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

28

Case 2:16-cv-06169-CAS Document 28 Filed 06/17/19 Page lof? Page ID #:98

  
 

   

  

FILED

CLERK, US. DISTRICT COURT

  
      
 

Yongda Harris
PO Box 7
Allston, MA 02134 By OSTREY OF CREE

   

(857) 615-9657
yoharris@gmail.com

Plaintiff In Pro Per
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
.. 2:16-cv-0 -CAS
Yongda Harris, Case No.: 2:16-cv-06169-C
a OBJECTION TO IN CAMERA
Plaintiff, PROCEEDING AND MOTION FOR
PRELIMINARY INJUNCTION TO
VS. ORDER GOVERNMENT TO REVEAL
. . ITS CRIMINAL CHARGES &
United States of America, INVESTIGATION AGAINST
PLAINTIFF
Defendant(s)

 

 

 

Plaintiff received the Court document ordering the Government to disclose the nature of the
new charges in camera by June 17, 2019. Plaintiff makes a formal objection to the in camera
nature of the Government’s In Chambers briefing to the Court as highly inappropriate and a
violation of Plaintiff's Due Process rights.

“PROCEDURAL DUE PROCESS—CRIMINAL
Generally: The Principle of Fundamental Fairness

The Court has held that practically all the criminal procedural guarantees of the Bill of Rights—
the Fourth, Fifth, Sixth, and Eighth Amendments—are fundamental to state criminal Justice
systems and that the absence of one or the other particular guarantees denies a suspect or a
defendant due process of law under the Fourteenth Amendment. In addition, the Court has held
that the Due Process Clause protects against practices and policies that violate precepts of

 

DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES) - 1

 
10

11l

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:16-cv-06169-CAS Document 28 Filed 06/17/19 Page 2of7 Page ID#:99

fundamental fairness, even if they do not violate specific guarantees of the Bill of Rights. The
standard query in such cases is whether the challenged practice or policy violates “a fundamental
principle of liberty and justice which inheres in the very idea of a free government and is the
inalienable right of a citizen of such government.”

This inquiry contains a historical component, as “recent cases... have proceeded upon the valid
assumption that state criminal processes are not imaginary and theoretical schemes but actual
systems bearing virtually every characteristic of the common-law system that has been developing
contemporaneously in England and in this country. The question thus is whether given this kind of
system a particular procedure is fundamental—whether, that is, a procedure is necessary to an
Anglo-American regime of ordered liberty. ... [Therefore, the limitations imposed by the Court
on the states are] not necessarily fundamental to fairness in every criminal system that might be
imagined but [are] fundamental in the context of the criminal processes maintained by the
American States.”

The Elements of Due Process
Initiation of the Prosecution.

Indictment by a grand jury is not a requirement of due process; a state may proceed instead by
information. Due process does require that, whatever the procedure, a defendant must be given
adequate notice of the offense charged against him and for which he is to be tried, even aside from
the notice requirements of the Sixth Amendment. Where, of course, a grand jury is used, it must be
Jairly constituted and free from prejudicial influences.”

Plaintiff notes to the Court first that his fundamental Constitutional Due Process rights are
violated when the Government announces they will provide the Court a reason in secret from
Plaintiff as to why they continue to illegally hold onto Plaintiff and Plaintiffs family’s personal
legal property and the reason the Government provides the Court is frivolous on its face.

“Due process does require that, whatever the procedure, a defendant must be given adequate
notice of the offense charged against him and for which he is to be tried’ (Musser v. Utah, 333
U.S. 95, 97 (1948). “The vagueness may be from uncertainty in regard to persons within
the scope of the act .. . or in regard to the applicable tests to ascertain guilt.” Id. at 97.
“Vague laws offend several important values. First, because we assume that
man is free to steer between lawful and unlawful conduct, we insist that laws

give the person of ordinary intelligence a reasonable opportunity to know what

is prohibited, so that he may act accordingly. Vague laws may trap the innocent

 

 

 

DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES) - 2

 
10

il

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:16-cv-06169-CAS Document 28 Filed 06/17/19 Page 3of7 Page ID #:100

by not providing fair warnings. Second, if arbitrary and discriminatory
enforcement is to be prevented, laws must provide explicit standards for those
who apply them. A vague law impermissibly delegates basic policy matters to
policemen, judges, and juries for resolution on an ad hoc and subjective basis,
with the attendant dangers of arbitrary and discriminatory applications.”

Grayned v. City of Rockford, 408 U.S. 104, 108-09 (1972), quoted in Village of
Hoffman Estates v. The Flipside, 455 U.S. 489, 498 (1982).)

As the Court is well aware, the Government has held onto this property since Oct 2, 2012 up
to the present day, the Government initially claimed it would return specific items back to Plaintiff
in 2013 with his then Attorney Matthew Lombard informing him via communication with the
Government agent holding custody of Plaintiff's property. The agent subsequently refused all
reasonable attempts to return the lawful property despite returning a few items back (See Exhibit
1). The Government had wildly abused its power and discretion and to come up with the excuse
of “investigating new potential criminal charges” after this much time passed and in contradiction
of their prior statements and prior investigations flies in the face of reason and logic. The US
Attorney in Boston District Court even mentioned in open court several years back that he “wasn’t
sure if the property in question was destroyed or missing.”

It is noted to the Court the Government abused Mr. Harris’ Constitutional rights from the
moment of his arrest, denying him an attorney when he requested one, threatening him with death,
bodily injury and sexual harm, committing violent physical sexual assault on his person while in
custody, preventing him from accessing counsel while in custody, terrorizing his mother and
potential witnesses intimidating them from assisting his defense. In addition, Mr. Harris has
evidence and good cause to believe the Government received unauthorized disclosures from his

defense attorney Jerod Gunsberg and Michael Rosenstein on client confidential communications

 

DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES) - 3

 
10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

Case 2:16-cv-06169-CAS Document 28 Filed 06/17/19 Page 4of7 Page ID #:101

and used that information to harm Defendant in violation of his right to an attorney. The Court
needs to hold a special session to investigate and deliver the appropriate sanctions for this
egregious and atrocious prosecutorial misconduct and willful violation of Mr. Harris’
Constitutional Rights over a multi-year period.

Mr. Harris also reports he never received a copy of Government’s motion to oppose his return
of property in violation of Local Rules 7-3 through 7-8. Mr. Harris being Pro Se may not be
aware of any exceptions to the Local Rules but even if such exception existed it is an effective
annihilation of his Due Process rights to be able to in any way, shape or form successfully oppose
the Government’s objection. This destroys the heart of the Judicial system that forms the basis of
the Court’s legitimacy: namely its ability to allow opposing parties to challenge each other on the
merits of the evidence or in the Government’s case the lack thereof. It is also monumentally
unfair to a Pro Se petitioner to the Court who continues to suffer extreme medical and mental
hardship from his torture at the hands of the Government. The Court should be aware of the
mental and legal disabilities put onto Mr. Harris by the Government’s actions and that he requests
the Court make effort to safeguard and protect his Constitutional Rights as an American citizen.

Mr. Harris requests the Court accept this Motion for the Preliminary injunction and share with
Plaintiff in full the “briefing of the potential new charges” and any other “reasons” and/or
“evidence” the Government will provide the Court to deny him and his family the return of their
lawful property. It is noted to the Court the property consisting of school books, laptop computer,
Chinese ornaments and family heirlooms, medical X-rays, legal documentation, and other private
possessions are all broadly included in what the Government claims is its “new” criminal
investigation from the reading by the Plaintiff of the Court document sent him. The Court should

consider the motives both personal and professional the US Attorney’s office may have to obstruct

 

 

 

DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES) - 4

 
oO

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:16-cv-06169-CAS Document 28 Filed 06/17/19 Page5of7 Page ID #:102

and prevent the lawful return of Mr. Harris’ personal and family property. The Government
agents may have concerns they would face ethical and/or legal repercussions for their illegal and
unethical misconduct over the past 6 years. The very fact the Government is insisting on an in
camera briefing to the Court for the unspecified and mysterious new charges they just came up
with after 6 years of supposed non-investigation is highly suspicious and can create a public
perception of a coverup of official misconduct.

Lastly the Court is requested to consider the societal implications of a breakdown of public
trust in the integrity of the Government. Our country exists on a foundation of democracy, rule of
law, and respect for human rights. Mr. Harris’ ordeal had torn all three of those principles to
shreds, destroyed his reputation, his livelihood, took over 6 years of his life, and most horrific of
all left his family in tatters with his mother developing a stroke and medical injury from the
Government’s relentless McCarthyite persecution of Mr. Harris despite him not committing any
crime whatsoever. It is stunning that individuals invested with high offices of such power and
authority can behave in the most criminal and abusive of ways and continue to obstinately
persecute an innocent man with trumped up BS charges that have no basis in fact or law. The least
the Court can do is provide an element of checks and balances to this overwhelming abuse of State
power. Once society loses its trust in the integrity of the Government and the legal system it will

lead to the disintegration of what a democracy and the Bill of Rights was supposed to mean.

Dated this 12" day of JUNE, 2019

 

YONGDA HARRIS
Plaintiff in Pro Per

 

 

 

DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES) - 5

 
 

Case 2:16-cv-06169-CAS Document 28 Filed 06/17/19 Page6of7 Page ID #:103

 

Zb-9SSEZlHSOCsd - ———z 006 ee y woe ‘ _

08 eS “ate : | ~~ #
“Se Mil & Med

Zlgah Wo “sey 597
ov, dS wos?)

| 502 2 1 ine 48 484'5 (M OS%
| FHNIY INS) 4AAt4S 4s 3'4

 

 

foenemnance

| Lug ) LOTS)

— se peat Sh2T 0000 ObDE eto

“A ee

CEE Fao “A

   
 
7 Page ID #:104

Case 2:16-cv-0

edo

wigan

FSC® C137131

 

tnernrenears swore Hh wil

HUW GFSFILYFI

  
      

 

: ©), pluie etd Ad det ee eee
aa we JNM 31104 Lv 0104 ‘SS3HGGV NHN13Y 3HL 40
a iemre, ’ 1HDIY SHL O1 3d073AN3 4O dOl LV HANDS 3OVId
‘
|=
oe
=

THIS ENVELOPE IS RECYCLABLE AND MADE WITH 30% POST CONSUMER GQNTE?”” ”

© USPS 2016
